Citation Nr: 0217088	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  99-11 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen the claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel
INTRODUCTION

The veteran had active military service from August 1967 to 
August 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

By decision dated November 1993, the RO denied the veteran's 
claim for service connection for PTSD.  The veteran did not 
appeal this decision, and this was the last final decision 
regarding this matter.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2002).


FINDINGS OF FACT

1.  An unappealed RO decision in November 1993 denied the 
veteran's claim of service connection for PTSD.

2.  Evidence submitted subsequent to the November 1993 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

3.  The veteran has described an in-service stressor which 
was verified by credible supporting evidence.  

4.  The veteran has a clear diagnosis of PTSD, as well as 
medical evidence linking his current symptomatology and his 
verified in-service stressor. 


CONCLUSIONS OF LAW

1.  The RO's November 1993 decision which denied service 
connection for PTSD is final. 38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2002).

2.  New and material evidence sufficient to reopen the 
veteran's claim for service connection for PTSD has been 
submitted. 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2002).

3.  Service connection for PTSD is granted.  38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. § § 3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service personnel records show that the veteran served in 
Vietnam from April 1968 to March 29, 1969.  He served as a 
communications center specialist and a radio operator with 
the 129th Assault Helicopter Company.  He received the 
Republic of Vietnam Gallantry Cross with Palm Unit Citation 
Badge.  

In a July 1992 statement, the veteran described an event 
while he was with the 129th Assault Helicopter Company.  He 
stated that one of the helicopters in his division clipped 
its blades flying under a bridge and crashed.  He stated 
that the door gunner was trapped and was burned to death 
despite efforts to save him.  He stated that he could not 
remember the veteran's name.  

In July 1993, the Environmental Support Group (ESG) wrote 
that it was unable to document the aircraft accident as 
described by the veteran.  It enclosed copies of aircraft 
accident reports involving the 129th Assault Helicopter 
Company during January and February 1969.

In an October 1993 statement, the veteran stated that the 
helicopter unit he was in was the 129th Assault Helicopter 
Company, 268th Battalion, 17th Group, 1st Aviation Brigade.  
He described a helicopter crash in February 1969 where a 
friend from his unit died.  He stated that the veteran was 
21 and came from the San Francisco area.  

The veteran's claim for service connection for PTSD was 
denied in November 1993 because the veteran's stressor could 
not be verified.  

Evidence submitted subsequent to the November 1993 decision 
is summarized below:

In an October 1998 statement, the veteran described a 
helicopter with the 129th Assault Helicopter Company crashing 
and landing on one of its sides, and a friend of his burning 
to death in the accident.  He alleged that the accident took 
place in January or February 1969, but that he could not 
remember his friend's name.  He alleged that his friend died 
despite efforts to save him.

VA Medical Center treatment records from the 1990s show that 
the veteran was seen for PTSD during this time.  

In October 2000, the veteran's representative submitted 
information about the fatal accident which occurred on March 
11, 1969.  The representative submitted a US Army Aircraft 
Accident Technical Report showing that a helicopter with the 
129th Assault Helicopter Company (the same company as the 
veteran's) crashed on March 11, 1969.  One of the crew 
members killed was a [redacted].  The report noted that 
it appeared that the pilot was trying to fly under a bridge 
and struck the bottom of the bridge, and that the aircraft 
then crashed and burned.  

The representative submitted an internet printout showing 
that the veteran who had died was "[redacted]", he was 
19.6 years old when he died, and that his home city was 
Solana, California.  The summary of the accident was that 
the helicopter hit a bridge and crashed trying to fly under 
it.  

The veteran underwent a VA examination in April 2001 in 
which he was diagnosed with PTSD.  The examiner stated that 
the veteran's reaction qualified as a sufficient reaction of 
horror and helplessness to qualify as having the emotional 
reaction to a serious life-event that happened in Vietnam.  
The veteran described an incident that happened in March 
before he was supposed to go back to Vietnam.  He stated 
that a friend of his was killed when a pilot tried to take 
the helicopter they were flying in under a bridge and the 
back rotor clipped the bridge and sent the helicopter 
tumbling into the ravine below the bridge.  He stated that 
he and his friends went to the area where the accident 
occurred.  He indicated that he was interested in probing 
the helicopter crash, and believed that his orders were 
changed to go from Okinawa to Germany because of this.  

The veteran was afforded a hearing before a traveling Board 
member in July 2002.  He clarified that he was with night 
radio operations during his tour in Vietnam.  He described 
the accident that happened in March 1969.  He stated that he 
was in another helicopter when the accident happened.  He 
testified that he saw pictures of his friend [redacted] who 
had died in the crash.  


Analysis

Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for PTSD.

Under 38 C.F.R. § 3.156 (a) (2002), new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether 
new and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

By decision dated November 1993, the RO denied the veteran's 
claim of service connection for PTSD.  Under applicable law 
and VA regulations, that decision is final, and the 
veteran's claim may not be reopened and reviewed unless new 
and material evidence is submitted by or on behalf of the 
veteran. 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 
3.156 (2002).  

When the veteran's claim was before the RO in November 1993, 
the standard for whether new and material evidence had been 
submitted was much higher.  Since then, in Hodge v. West, 
155 F.3d 1356 (1998) the Federal Circuit has lowered the 
threshold for what constitutes new and material evidence.  
In light of the Hodge decision, it is determined that the 
veteran has submitted new and material evidence since the 
November 1993 decision in order to reopen his claim.  Since 
that time, the veteran has submitted an Army aircraft 
accident report and internet information showing that a 
"[redacted]" with the 129th Assault Helicopter Company died 
on March 11, 1969, in a helicopter accident.  Since such 
information had not been provided before, the newly received 
evidence is of such significance that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, the claim is reopened, and must be considered 
in light of all the evidence, both old and new.  

Although the veteran's claim of service connection for PTSD 
has been considered on a ground different from that of the 
RO (even though the RO acknowledged that the veteran's claim 
was one to reopen, it did not explicitly frame the issue as 
whether new and material evidence had been presented, but 
rather conducted a merits analysis) the issue of new and 
material evidence must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  Only 
where, as here, the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374 (1998).


Entitlement to service connection for PTSD.

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West Supp. 2002).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.   38 C.F.R. 
§ 3.304(f) (2002).  

The evidence clearly shows that two of the three required 
elements to prove service connection for PTSD have been met: 
from the April 2001 VA examination, there is medical 
evidence of a diagnosis of PTSD, and there is a medical link 
between the veteran's PTSD and his claimed stressor 
regarding the death of his friend "[redacted]" in a 
helicopter accident on March 11, 1969.  The only remaining 
element needing to be proved is verification of the 
veteran's claimed in-service stressor.

In Zarycki v. Brown, 6 Vet.App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence necessary to establish the occurrence of a 
recognizable stressor in service to support a claim of 
service connection for PTSD would vary depending on whether 
or not the veteran engaged in combat with the enemy.  Where 
the VA has determined that the veteran did engage in combat 
with the enemy, his lay testimony, by itself, would be 
enough to establish the occurrence of the alleged combat 
stressors.  Where the VA has determined that the veteran did 
not engage in combat with the enemy, a preliminary 
determination must be made as to whether the veteran's 
testimony as to the claimed stressor is corroborated 
sufficiently by service records to establish the occurrence 
of the claimed stressful events.  Id. 

In the instant case, the evidence is insufficient to show 
that the veteran engaged in combat with the enemy.  His 
military occupational specialty was that of a radio 
operator.  This specialty is not indicative of combat, nor 
was the veteran awarded any decorations indicative of 
combat.  Accordingly, the record must contain sufficient 
corroboration through service records to establish the 
occurrence of the claimed stressful events. 38 C.F.R. § 
3.304 (f); Zarycki, supra. 

The veteran's Form DA-20 shows that he served in Vietnam 
from April 1968 to March 29, 1969.  The crash which killed 
"[redacted]" has been verified as having occurred on March 
11, 1969.  Although the veteran initially described the 
accident which killed his friend as having occurred in 
January or February 1969 (which is why in 1993 ESG only 
submitted records from January and February 1969), the 
actual crash date of March 11, 1969, is quite close to the 
veteran's timeline of events.  Also, while the veteran could 
not initially remember his friend's name, even back in 1993 
he did remember that his friend who was killed was 21 (with 
verification showing that he was 20.6) and that he was from 
the San Francisco area (with verification showing that he 
was from Solano, California,which is north of San 
Francisco).  Also, it is pointed out that throughout the 
years since he instituted his claim in 1993, the veteran's 
version of events regarding the crash of the helicopter 
under a bridge has remained consistent.  For that reason, 
his testimony and description of the stressor is deemed 
credible.  The technical report from the US Army and the 
internet information verifying that a "[redacted]" died on 
March 11, 1969, in a helicopter accident with the 129th 
Assault Helicopter Company serves as verification of the 
veteran's claimed stressor.  Granting the veteran the 
benefit of the doubt under 38 U.S.C.A. § 5107, it is 
determined that his stressor is verified.

In light of a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence linking the veteran's PTSD to 
the stressor, his claim of service connection for PTSD is 
granted. 38 C.F.R. § 3.304(f).

As the veteran has been granted the benefit he was seeking 
(service connection for PTSD), it is determined that the 
Veterans Claims Assistance Act of 2000 (VCAA) has been 
complied with.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159.  








ORDER

As new and material evidence has been submitted regarding 
the claim of service connection for PTSD, the veteran's 
claim is reopened.  

Entitlement to service connection for PTSD is granted.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

